Citation Nr: 0924187	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  04-41 168	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for nerve damage due to 
service-connected postoperative residuals of a left inguinal 
hernia repair.

2. Entitlement to an initial rating for residuals of a left 
inguinal hernia repair, other than a postoperative scar, in 
excess of 10 percent.

3. Entitlement to an increased rating for a scar as a 
postoperative residual of a left inguinal hernia repair, 
currently evaluated as 10 percent disabling. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from September 1986 to August 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas. 

Historically, the Veteran was notified by letter of March 6, 
2002, of a rating decision that month which, in pertinent 
part, granted service connection for a left inguinal 
herniorrhaphy scar and assigned an initial noncompensable 
disability evaluation effective July 2, 2001 (date of 
original postservice claim).  The Veteran did not appeal that 
decision. Later, a July 2002 rating decision confirmed and 
continued that noncompensable disability rating. 

A January 2003 rating decision denied service connection for 
a left groin disability with hydrocele. 

A March 2003 rating decision granted service connection for 
residuals of left inguinal hernia surgery and assigned an 
initial 10 percent disability rating, effective July 2, 2001. 
This grant included the 10 percent rating previously assigned 
for the service-connected left inguinal herniorrhaphy scar 
(such that the veteran had only one service-connected 
disability). 

The Veteran testified at a June 2004 hearing before a 
Decision Review Officer and a transcript of that hearing is 
on file. 

An October 2004 rating decision granted a temporary total 
rating based on need for convalescence from June 6, 2003, 
until August 1, 2003. 

A March 2004 rating decision confirmed and continued the 10 
percent rating for residuals of a recurrent left inguinal 
hernia but granted a separate 10 percent rating for scars, as 
residuals of left inguinal hernia repairs, effective June 6, 
2003; and denied service connection for nerve damage, noting 
that the complaints of groin and testicular pain, diagnosed 
as possibly from handling of nerve tissue during surgery or 
from pressure on nerves from increasing scar tissue, were 
symptoms used to support the 10 percent rating for residuals 
of a recurrent left inguinal hernia. 

The Veteran testified in April 2005 at a videoconference, in 
lieu of a travel Board hearing, before the undersigned 
Veterans Law Judge. A transcript of that hearing is on file. 
Submitted at that hearing was additional evidence, together 
with a waiver of initial RO consideration of that evidence. 

The Board remanded the case in November 2007 to obtain VA 
treatment records since 2003 and to afford the Veteran 
additional VA examinations. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The November 2007 remand noted the Veteran's testimony that 
he had impairment of the ilioinguinal nerve which caused 
erectile dysfunction.  This was not a complaint which he 
related on the January 2004 VA examination and, so, was not 
addressed by that examiner.  Moreover, he had not been 
afforded a neurology examination. 

The case was remanded to afford the Veteran VA examinations. 
A neurology examination was to be conducted to determine 
whether he had separate and distinct disability due to nerve 
damage, stemming either from VA surgery or increased scar 
tissue and whether it is was likely as not that he had any 
impairment of the ilioinguinal nerve or erectile dysfunction 
and, if so, whether it is at least as likely as not that any 
such disability is related to either any surgery for his left 
inguinal hernia or increased scar tissue.

The Veteran was also to have VA examinations to determine (1) 
the severity of the residuals of left inguinal hernia 
repairs, including whether there was a recurrence of the 
hernia, whether it is small or large, whether it is 
reducible, whether it is well supported by a belt or truss, 
and whether it is irremediable, and (2) the severity of 
residual scarring to include the amount of surface area 
involved and whether any scarring was unstable, superficial 
or deep, i.e., adherent to underlying tissue, painful on 
examination or cause limitation of function of any affected 
part. 

The VA examination conducted in April 2004 made no findings 
as to whether the hernia was reductible, well supported or 
irremediable nor whether the scarring was unstable, adherent 
to underlying tissue or cause limitation of function. The 
April 2004 VA examiner stated that the hernia surgeries had 
resulted in scarring with neural entrapment and resulting 
pain and that the 2003 surgery only created additional 
scarring and likely as not aggravated the condition. 

The Veteran's service representative now alleges that the 
April 2004 VA examination was inadequate because it did not 
respond to the questions posed. 

In this regard, under Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Board creates a right to compliance.  
A medical opinion is inadequate when it does not address all 
aspects of a claim when the medical examiner was directed to 
do so. Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Additionally, at the 2004 VA examination the Veteran reported 
that his second inguinal hernia repair was done at a VA 
hospitalization in 2003. However, the records of that 
hospitalization and operative report are not on file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain records of the Veteran's VA 
hospitalization in 2003 when he had his 
second inguinal hernia surgery, to include 
a copy of the operative report, and 
associate them with the claim file. 

2. Schedule the Veteran for a VA neurology 
examination to determine whether he has 
separate and distinct disability due to 
nerve damage, stemming either from VA 
surgery or increased scar tissue.  
Specifically, whether it is as likely as 
not that he has impairment of the 
ilioinguinal nerve or erectile dysfunction 
and, if so, whether it is at least as 
likely as not that any such disability is 
related to either any surgery for his left 
inguinal hernia or increased scar tissue. 

The claims folder must be reviewed by the 
examination and the examiner is asked to 
report that the claims file was reviewed. 

In formulating an opinion, the examiner is 
asked to comment on the clinical 
significance of the Veteran's groin and 
testicular pain, in relation to the 
Veteran's current residuals of left 
inguinal hernia repairs and residual 
scarring. 

Also, the examiner is asked to consider 
that the term "at least as likely as not" 
does not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation. 

3. Schedule the Veteran for a VA 
examination to determine the current 
degree of impairment due to residuals of 
left inguinal hernia repairs.  The 
examiner is asked to comment on whether 
the Veteran has a recurrence of the 
hernia, whether it is small or large, 
whether it is reducible, whether it is 
well supported by a belt or truss, and 
whether it is irremediable. 

The claims folder should be reviewed by 
the examination and the examiner is asked 
to report that the claims file was 
reviewed. 

4. Schedule the Veteran for a VA 
examination to determine the current 
degree of impairment due to residual 
scarring from left inguinal hernia 
repairs.  The examiner is asked to 
describe the amount of surface area 
involved and to comment on whether the 
Veteran's scars are unstable, superficial 
or deep, i.e., adherent to underlying 
tissue, painful on examination or cause 
limitation of function of any affected 
part. 

The claims folder should be reviewed by 
the examination and the examiner is asked 
to report that the claims file was 
reviewed. 

5. After the above development is 
completed, readjudicate the claims 
considering any additional evidence 
obtained and for which the Veteran did not 
waive initial consideration by the RO.  If 
any benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
further action until he is further informed. No inference 
should be drawn regarding the final disposition of the 
claims as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

